                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JONATHAN F. RAMOS,

                   Plaintiff,                              8:18CV313

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
VALMONT INDUSTRIES, INC., and
JOHN W. SMITH,

                   Defendants.

        Plaintiff Jonathan F. Ramos filed his Complaint on July 3, 2018. (Filing No.
1.) He has been given leave to proceed in forma pauperis. (Filing No. 5.) The court
now conducts an initial review of Plaintiff’s Complaint to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). In conducting this
initial review, the court will consider the various correspondence filed by Plaintiff
(filing nos. 7–10) as supplemental to the original Complaint. See NECivR 15.1.

                        I. SUMMARY OF COMPLAINT

       Plaintiff filed this action against Valmont Industries, Inc. (“Valmont”) and
John W. Smith (“Smith”), legal counsel for Valmont, alleging an employment
discrimination claim under the Americans with Disabilities Act (“ADA”), 42
U.S.C. §§ 12111 to 12117. Plaintiff alleges he was employed as a welder by
Valmont in Texas from 2014 to 2015 and was provided an American Sign
Language interpreter and subtitle closed captioning for his orientation because he
is deaf, “unable to read lips and [his] first language is American Sign Language
and [his] second is written English.” (Filing No. 8.) In June 2015, Plaintiff
transferred to Valmont in Columbus, Nebraska, and he was not provided an
interpreter until December 2015 through August 2016. Plaintiff alleges he was
terminated in August 2016 in “retaliation because of [his] hearing disability.” (Id.)
Liberally construed, Plaintiff alleges Valmont failed to accommodate his disability
and failed “to supply [him] information in a way that [he] can understand and do
[his] job safely and correctly.” (Id.; see also Filing No. 1 at CM/ECF p. 4.)

      As relief, Plaintiff seeks to have Valmont amend his employment records to
show that he “quit” as opposed to being terminated and to remove certain false
write-ups from his records. (Filing No. 7.) Plaintiff also seeks a “new job” as he is
unable to find a job due to the damage to his career as a welder and $10,000.00 in
damages. (Id.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

      “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a

                                         2
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                         III. DISCUSSION OF CLAIMS

       Liberally construed, Plaintiff brings three claims under the ADA, alleging
Valmont wrongfully discharged him on account of his hearing disability, failed to
provide him a reasonable accommodation, and retaliated against him. As set forth
in the ADA:

      No covered entity shall discriminate against a qualified individual
      with a disability because of the disability of such individual in regard
      to job application procedures, the hiring, advancement, or discharge of
      employees, employee compensation, job training, and other terms,
      conditions, and privileges of employment.

42 U.S.C. § 12112(a).

A. Claims against Smith

       As an initial matter, Plaintiff has named John W. Smith, legal counsel for
Valmont, as a defendant in this matter. However, the ADA imposes liability on
employers. 42 U.S.C. § 12111(5)(A). The Complaint’s allegations clearly indicate
that Smith is an attorney for Valmont and cannot be considered an “employer” of
Plaintiff. Thus, Plaintiff’s claims against Smith will be dismissed. See Loeckle v.
State Farm Auto. Ins. Co., 59 F.Supp.2d 838, 846 (N.D.Iowa 1999) (dismissing
one of named defendants for lack of employee-employer relationship), aff’d 210
F.3d 379 (8th Cir. 2000).

B. Wrongful Discharge

      An employee seeking relief under the ADA on a wrongful discharge claim
must establish that: 1) he has a disability as defined in 42 U.S.C. § 12102(2); 2) he

                                         3
is qualified to perform the essential functions of the job, with or without reasonable
accommodation; and 3) he has suffered an adverse employment action because of
his disability. Walz v. Ameriprise Fin., Inc., 779 F.3d 842, 845 (8th Cir. 2015). A
person is disabled within the meaning of the ADA only if he demonstrates that he
has a physical or mental impairment which substantially limits one or more of his
major life activities, that he has a record of such an impairment, or that he is
regarded as having such an impairment. Amir v. St. Louis University, 184 F.3d
1017, 1027 (8th Cir. 1999). “Major life activities under the ADA are basic
activities that the average person can perform with little or no difficulty, including
‘caring for oneself, performing manual tasks, walking, seeing, hearing, speaking,
breathing, learning, and working.’” Battle v. United Parcel Serv., Inc., 438 F.3d
856, 861 (8th Cir. 2006) (quoting 29 C.F.R. § 1630.2(I)).

       Liberally construed, Plaintiff alleges that he has a hearing disability
requiring him to communicate through American Sign Language and that Valmont
terminated him as a result. However, Plaintiff has not alleged that he is qualified
for his job with or without reasonable accommodation nor has he alleged sufficient
facts from which the court can reasonably infer that he was discriminated against
in any way because of his disability. On the court’s own motion, Plaintiff will be
given an opportunity to file an amended complaint that sets forth additional facts in
support of his claim.

C. Failure to Accommodate

      To state a failure-to-accommodate claim, a plaintiff first “must establish
both a prima facie case of discrimination based on disability and a failure to
accommodate it.” Schaffhauser v. United Parcel Serv., Inc., 794 F.3d 899, 905 (8th
Cir. 2015). “The plaintiff then has the burden to show ‘that the requested
accommodation is reasonable on its face, i.e., ordinarily or in the run of cases.’”
Orr v. City of Rogers, 232 F. Supp. 3d 1052, 1061 (W.D. Ark. 2017) (quoting
Peebles v. Potter, 354 F.3d 761, 768 (8th Cir. 2004) (internal quotation marks
omitted)).

                                          4
       As stated above, Plaintiff has not pleaded sufficient facts to establish a prima
facie case of discrimination. Moreover, while Plaintiff alleges Valmont failed to
provide him with an American Sign Language interpreter between June and
December 2015, he also alleges that he was provided with an interpreter from
December 2015 until August 2016. Plaintiff does not allege any facts suggesting
that his requests for an interpreter were denied or that the interpreter services, once
provided, were not reasonable. Based on these allegations, the court cannot
reasonably infer that Valmont failed to accommodate his disability in violation of
the ADA. However, the court will give Plaintiff the opportunity to amend his
Complaint to provide additional facts in support of his claim.

D. Retaliation

       “To establish unlawful retaliation under the ADA, a plaintiff must show that
(1) she engaged in a statutorily protected activity, (2) the employer took an adverse
action against her, and (3) there was a causal connection between the adverse
action and the protected activity.” Hill v. Walker, 737 F.3d 1209, 1218 (8th Cir.
2013) (citing Amir v. St. Louis Univ., 184 F.3d 1017, 1025 (8th Cir.1999)).

       Here, Plaintiff has not alleged that he engaged in any statutorily protected
activity. While requesting an accommodation may be considered a protected
activity under the ADA, see Hill, 737 F.3d at 1219, Plaintiff does not allege
sufficient facts to indicate he requested an accommodation. Even if the court
assumes Plaintiff requested an accommodation, he has failed to allege any facts to
support a causal connection between his request for an accommodation and his
termination. Thus, Plaintiff has failed to state a plausible retaliation claim under
the ADA. As with his other ADA claims, the court will grant Plaintiff leave to file
an amended complaint that sets forth sufficient facts in support of his claim.




                                          5
                       IV. OTHER PENDING MOTIONS

       Plaintiff filed a Motion for Interpreter (filing no. 6) asking for an American
Sign Language interpreter to be provided to him for future court dates. No court
dates have been set in this matter, nor will this matter even proceed to service of
process until Plaintiff files an amended complaint in accordance with this
Memorandum and Order that sets forth a plausible claim for relief. It is apparent
from the record and Plaintiff’s own admissions that he has sufficient proficiency
with the written English language to prepare any pleadings he may wish to file.
Thus, Plaintiff has not shown that the failure to supply him with an interpreter at
this juncture implicates any fundamental due process concerns. See Herrera v.
Zavares, No. 09-cv-01229-MSK-KLM, 2010 WL 3853312, at *13 (D. Colo. Sept.
28, 2010) (“The appointment of an interpreter . . . by virtue of the Court’s inherent
authority as a matter of due process, is a matter confined to the sound discretion of
the Court, and the exercise of that discretion should focus on whether the failure to
supply an interpreter makes the proceedings ‘fundamentally unfair.’”)
Accordingly, his motion will be denied at this time without prejudice to
reassertion.

                                   V. CONCLUSION

       Plaintiff has failed to allege a plausible claim for relief under the ADA
against the defendants, and his claims against Smith are dismissed as Smith is not a
proper defendant. On the court’s own motion, Plaintiff shall have 30 days to file an
amended complaint that states a claim under the ADA upon which relief can be
granted against Valmont. Any amended complaint shall restate the allegations of
Plaintiff’s current Complaint and supplements (filing no. 1; filing nos. 7–10) and
any new allegations. Failure to consolidate all claims into one document may result
in the abandonment of claims. Plaintiff also should be mindful to explain in his
amended complaint what the defendant did to him, when the defendant did it, and
how the defendant’s actions harmed him. If Plaintiff fails to file an amended


                                         6
complaint in accordance with this Memorandum and Order, this matter will be
dismissed without prejudice and without further notice.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s claims against John W. Smith are dismissed with prejudice.
The clerk’s office is directed to remove Smith as a defendant in this action.

       2.    Plaintiff has until December 10, 2018, to file an amended complaint
which states a plausible ADA claim against Valmont. Failure to file an amended
complaint within the time specified by the court will result in the court dismissing
this case without further notice to Plaintiff. If Plaintiff chooses to file an amended
complaint, the court will conduct further review of Plaintiff’s claims pursuant to 28
U.S.C. § 1915(e) in the normal course of business.

      3.    The clerk of the court is directed to set a pro se case management
deadline using the following text: December 10, 2018: check for amended
complaint.

      4.     Plaintiff’s Motion for Interpreter (filing no. 6) is denied without
prejudice to reassertion.

      Dated this 8th day of November, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          7
